Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claim set had been amended on 12/11/2020. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)    A product and a process specially adapted for the manufacture of said product; or
(2)    A product and process of use of said product; or

(4)    A process and an apparatus or means specifically designed for carrying out the said process; or
(5)    A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 

According to specification ([0120]), the terms “booster”, “booster gene”, “booster polypeptide”, “boost polypeptide”, “boost gene” and “boost factor” refer to a protein/peptide(s) or a (poly)nucleic acid fragment encoding the protein/polypeptide causing improved genome engineering and/or improved plant regeneration of transformed or gene edited plant cells.
Group I, claims 1-6, 33-36 are drawn to a first product, 
Combination of a nucleic acid encoding a first booster polypeptide and a second booster polypeptide;
Or
Combination of a nucleic acid encoding a third booster polypeptide and a second booster polypeptide; 
Wherein 

the second booster polypeptide comprises amino acid sequences at least 75% identical to SEQ ID NO: 4, 6 or 8; and
the third booster polypeptide comprises amino acid sequences at least 75% identical to SEQ ID NO: 16, 18 or 20,
along with the recombinant gene and DNA construct, and microparticles and kits thereof comprising the nucleic acid.  
Claims 33-36 are included in Group I, because claim 33 is drawn to a microparticle coated with at least the component of (i) as defined in claim 9 (reciting the nucleic acid of claim 1).   
Group II, claims 9-30, 37-38 are drawn to a first method (claim 9) and a second method (claim 37), methods comprising a step of introducing into the plant cell the nucleic acid of claim 1, and modifying plant cells.   
Group III, claims 7-8, 31-32, 39 are drawn to a third product, plant, plant cell, plant parts compressing or expressing the nucleic acid sequence of claim 1.  Claims 31-32, 39 are included for the claims are product by process claims claiming the same plant, plant cell, plant parts as claims 7-8. 
Group IV, claim 40 are is to a third method, a method of “using” the booster polypeptide of claim 9 without actual step(s). 

The technical feature of the groups is a combination of a nucleic acid encoding a first booster polypeptide (sequences having at least 75% identity to SEQ ID NO: 2) and a second booster polypeptide (for example, sequences having at least 75% identity to SEQ ID NO: 4). 
However, such technical feature is taught in the art thus is not a special technical feature as it does not make a contribution over the prior art.

Against instant SEQ 2

WUS2 protein [Zea mays]
NCBI Reference Sequence: NP_001105961.1
Identical Proteins FASTA Graphics
Go to:
LOCUS       NP_001105961             325 aa            linear   PLN 18-FEB-2022
DEFINITION  WUS2 protein [Zea mays].
ACCESSION   NP_001105961
VERSION     NP_001105961.1
DBSOURCE    REFSEQ: accession NM_001112491.1
KEYWORDS    RefSeq.
SOURCE      Zea mays
  ORGANISM  Zea mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (residues 1 to 325)
  AUTHORS   Schnable PS, Ware D, Fulton RS, Stein JC, Wei F, Pasternak S, Liang
            C, Zhang J, Fulton L, Graves TA, Minx P, Reily AD, Courtney L,
            Kruchowski SS, Tomlinson C, Strong C, Delehaunty K, Fronick C,
            Courtney B, Rock SM, Belter E, Du F, Kim K, Abbott RM, Cotton M,
            Levy A, Marchetto P, Ochoa K, Jackson SM, Gillam B, Chen W, Yan L,
            Higginbotham J, Cardenas M, Waligorski J, Applebaum E, Phelps L,
            Falcone J, Kanchi K, Thane T, Scimone A, Thane N, Henke J, Wang T,
            Ruppert J, Shah N, Rotter K, Hodges J, Ingenthron E, Cordes M,
            Kohlberg S, Sgro J, Delgado B, Mead K, Chinwalla A, Leonard S,
            Crouse K, Collura K, Kudrna D, Currie J, He R, Angelova A,
            Rajasekar S, Mueller T, Lomeli R, Scara G, Ko A, Delaney K,
            Wissotski M, Lopez G, Campos D, Braidotti M, Ashley E, Golser W,
            Kim H, Lee S, Lin J, Dujmic Z, Kim W, Talag J, Zuccolo A, Fan C,
            Sebastian A, Kramer M, Spiegel L, Nascimento L, Zutavern T, Miller
            B, Ambroise C, Muller S, Spooner W, Narechania A, Ren L, Wei S,
            Kumari S, Faga B, Levy MJ, McMahan L, Van Buren P, Vaughn MW, Ying
            K, Yeh CT, Emrich SJ, Jia Y, Kalyanaraman A, Hsia AP, Barbazuk WB,
            Baucom RS, Brutnell TP, Carpita NC, Chaparro C, Chia JM, Deragon
            JM, Estill JC, Fu Y, Jeddeloh JA, Han Y, Lee H, Li P, Lisch DR, Liu
            S, Liu Z, Nagel DH, McCann MC, SanMiguel P, Myers AM, Nettleton D,
            Nguyen J, Penning BW, Ponnala L, Schneider KL, Schwartz DC, Sharma
            A, Soderlund C, Springer NM, Sun Q, Wang H, Waterman M, Westerman
            R, Wolfgruber TK, Yang L, Yu Y, Zhang L, Zhou S, Zhu Q, Bennetzen
            JL, Dawe RK, Jiang J, Jiang N, Presting GG, Wessler SR, Aluru S,
            Martienssen RA, Clifton SW, McCombie WR, Wing RA and Wilson RK.
  TITLE     The B73 maize genome: complexity, diversity, and dynamics
  JOURNAL   Science 326 (5956), 1112-1115 (2009)
   PUBMED   19965430
  REMARK    Erratum:[Science. 2012 Aug 31;337(6098):1040]
REFERENCE   2  (residues 1 to 325)
  AUTHORS   Nardmann J and Werr W.
  TITLE     The shoot stem cell niche in angiosperms: expression patterns of
            WUS orthologues in rice and maize imply major modifications in the
            course of mono- and dicot evolution
  JOURNAL   Mol. Biol. Evol. 23 (12), 2492-2504 (2006)
   PUBMED   16987950
COMMENT     PROVISIONAL REFSEQ: This record has not yet been subject to final
            NCBI review. The reference sequence was derived from AM234745.1.
            

            Transcript exon combination :: AM234745.1, SRR8873371.962487.1
                                           [ECO:0000332]
            RNAseq introns              :: single sample supports all introns
                                           SAMN00780084, SAMN00780085
                                           [ECO:0000348]
            ##Evidence-Data-END##
FEATURES             Location/Qualifiers
     source          1..325
                     /organism="Zea mays"
                     /db_xref="taxon:4577"
                     /chromosome="10"
                     /map="10"
     Protein         1..325
                     /product="WUS2 protein"

Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
333 bits(853)
3e-110
Compositional matrix adjust.
258/308(84%)
261/308(84%)
35/308(11%)

Query  24   VCRPSGSRWTPTPEQIRMLKELYYGCGIRSPSSEQIQRITAMLRQHGKIEGKNVFYWFQN  83
            VCRPSGSRWTPTPEQIRMLKELYYGCGIRSPSSEQIQRITAMLRQHGKIEGKNVFYWFQN
Sbjct  24   VCRPSGSRWTPTPEQIRMLKELYYGCGIRSPSSEQIQRITAMLRQHGKIEGKNVFYWFQN  83

Query  84   HKARERQKRRLTSLDVNVPAAGAADATTSQLGVlslsspppsgaappspTLGFYAAGNGG  143
            HKARERQKRRLTSLDVNVPAAGAADATTSQLGV    S PPSGAAPPSPTLGFYAAGNGG
Sbjct  84   HKARERQKRRLTSLDVNVPAAGAADATTSQLGV-LSLSSPPSGAAPPSPTLGFYAAGNGG  142

Query  144  GSAVLLDTSSDWGSSGAAMATETCFLQDYMGVTDTGSSSQWPRFSSSDTIM--aaaaara  201
            GSA LLDTSSDWGSSGAAMATETCFLQDYMGVTDTGSSSQWP FSSSDTIM  AAAAAR 
Sbjct  143  GSAGLLDTSSDWGSSGAAMATETCFLQDYMGVTDTGSSSQWPCFSSSDTIMAAAAAAARV  202

Query  202  attraPETLPLFPTC-------------------------gddggsgsssYLPFW--gaa  234
            ATTRAPETLPLFPTC                            GG  SSSYLPFW  GAA
Sbjct  203  ATTRAPETLPLFPTCGDDDDDDSQPPPRPRHAVPVPAGETIRGGGGSSSSYLPFWGAGAA  262

Query  235  sttagatssVAIQQQHQLQEQYSFYSNSNSTQLAGTGNQDVsataaaaaalelslssWCS  294
            STTAGATSSVAIQQQHQLQEQYSFY  SNSTQLAGTG+QDV   +A+AAALELSLSSWCS
Sbjct  263  STTAGATSSVAIQQQHQLQEQYSFY--SNSTQLAGTGSQDV---SASAAALELSLSSWCS  317

Query  295  PYPAAGSM  302
            PYPAAGSM
Sbjct  318  PYPAAGSM  325




Soderlund et al (Sequencing, Mapping, and Analysis of 27,455 Maize Full-Length cDNAs. PLoS Genetics.  Page 1-13, 2009) teach (discloses and characterizes) a AP2 sequence from plant having 98% sequence identity to instant SEQ ID NO: 4:
Against instant SEQ 4

AP2-like ethylene-responsive transcription factor AIL5 [Zea mays]
NCBI Reference Sequence: NP_001106068.2
Identical Proteins FASTA Graphics
Go to:
LOCUS       NP_001106068             488 aa            linear   PLN 03-SEP-2021
DEFINITION  AP2-like ethylene-responsive transcription factor AIL5 [Zea mays].
ACCESSION   NP_001106068
VERSION     NP_001106068.2
DBSOURCE    REFSEQ: accession NM_001112598.2
KEYWORDS    RefSeq.
SOURCE      Zea mays
  ORGANISM  Zea mays

            Spermatophyta; Magnoliopsida; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (residues 1 to 488)
  AUTHORS   Soderlund C, Descour A, Kudrna D, Bomhoff M, Boyd L, Currie J,
            Angelova A, Collura K, Wissotski M, Ashley E, Morrow D, Fernandes
            J, Walbot V and Yu Y.
  TITLE     Sequencing, mapping, and analysis of 27,455 maize full-length cDNAs
  JOURNAL   PLoS Genet 5 (11), e1000740 (2009)
   PUBMED   19936069
REFERENCE   2  (residues 1 to 488)
  AUTHORS   Vega-Arreguin JC, Ibarra-Laclette E, Jimenez-Moraila B, Martinez O,
            Vielle-Calzada JP, Herrera-Estrella L and Herrera-Estrella A.
  TITLE     Deep sampling of the Palomero maize transcriptome by a high
            throughput strategy of pyrosequencing
  JOURNAL   BMC Genomics 10, 299 (2009)
   PUBMED   19580677
  REMARK    Publication Status: Online-Only
REFERENCE   3  (residues 1 to 488)
  AUTHORS   Gardiner J, Schroeder S, Polacco ML, Sanchez-Villeda H, Fang Z,
            Morgante M, Landewe T, Fengler K, Useche F, Hanafey M, Tingey S,
            Chou H, Wing R, Soderlund C and Coe EH Jr.
  TITLE     Anchoring 9,371 maize expressed sequence tagged unigenes to the
            bacterial artificial chromosome contig map by two-dimensional
            overgo hybridization
  JOURNAL   Plant Physiol 134 (4), 1317-1326 (2004)
   PUBMED   15020742
COMMENT     VALIDATED REFSEQ: This record has undergone validation or
            preliminary review. The reference sequence was derived from
            BT040003.1 and AY109146.1.
            On Oct 10, 2015 this sequence version replaced NP_001106068.1.
            
            ##Evidence-Data-START##
            Transcript exon combination :: BT040003.1, Z47554.1 [ECO:0000332]
            RNAseq introns              :: single sample supports all introns
                                           SAMN00780172, SAMN00780173
                                           [ECO:0000348]
            ##Evidence-Data-END##
FEATURES             Location/Qualifiers
     source          1..488
                     /organism="Zea mays"
                     /db_xref="taxon:4577"
                     /chromosome="9"
                     /map="9"
     Protein         1..488
                     /product="AP2-like ethylene-responsive transcription
                     factor AIL5"

Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
789 bits(2038)
0.0
Compositional matrix adjust.
479/490(98%)
480/490(97%)
3/490(0%)

Query  1    MDMDMSSAYPHHWLSFSLSNNYHHGLLEAFSNSSGTPLGDEPGAVEESPRTVEDFLggvg  60
            MDMDMSSAYPHHWLSFSLSNNYHHGLLEAFSNSSGTPLGDE GAVEESPRTVEDFLGGVG
Sbjct  1    MDMDMSSAYPHHWLSFSLSNNYHHGLLEAFSNSSGTPLGDEQGAVEESPRTVEDFLGGVG  60

Query  61   gagappqpaaaaDQDHQLVCGELGSITARFLRHYPAAPAGTTVENPGAVTVAAMSSTDVA  120
            GAGAPPQPAAAADQDHQLVCGELGSITARFLRHYPAAPAGTTVENPGAVTVAAMSSTDVA
Sbjct  61   GAGAPPQPAAAADQDHQLVCGELGSITARFLRHYPAAPAGTTVENPGAVTVAAMSSTDVA  120

Query  121  GAESDQARRPAETFGQRTSIYRGVTRHRWTGRYEAHLWDNSCRREGQSRKGRQVYLGGYD  180
            GAESDQARRPAETFGQRTSIYRGVTRHRWTGRYEAHLWDNSCRREGQSRKGRQVYLGGYD
Sbjct  121  GAESDQARRPAETFGQRTSIYRGVTRHRWTGRYEAHLWDNSCRREGQSRKGRQVYLGGYD  180

Query  181  KEEKAARAYDLAALKYWGPTTTTNFPVSNYEKELEEMKSMTRQEFIASLRRKSSGFSRGA  240
            KEEKAARAYDLAALKYWGPTTTTNFPVSNYEKELEEMKSMTRQEFIASLRRKSSGFSRGA
Sbjct  181  KEEKAARAYDLAALKYWGPTTTTNFPVSNYEKELEEMKSMTRQEFIASLRRKSSGFSRGA  240

Query  241  SIYRGVTRHHQHGRWQARIGRVAGNKDLYLGTFSTQeeaaeaYDIAAIKFRGLNAVTNFD  300
            SIYRGVTRHHQHGRWQARIGRVAGNKDLYLGTFSTQEEAAEAYDIAAIKFRGLNAVTNFD
Sbjct  241  SIYRGVTRHHQHGRWQARIGRVAGNKDLYLGTFSTQEEAAEAYDIAAIKFRGLNAVTNFD  300

Query  301  MSRYDVESILSSDLPVGGGATGRA-AKFPLDSLQPgsaaammlagaaaasqaTMPPSEKD  359
            MSRYDVESILSSDLPVGGGA+GRA AKFPLDSLQPGSAAAMMLAGAAAASQATMPPSEKD
Sbjct  301  MSRYDVESILSSDLPVGGGASGRAPAKFPLDSLQPGSAAAMMLAGAAAASQATMPPSEKD  360

Query  360  YWSLLALHYqqqqeqerqFPASAYEAYGSGGVNVDFTMgtssgnnnnntgsgVMWGATTG  419
            YWSLLALHYQQQQEQERQFPASAYEAYGSGGVNVDFTMGTSSGNNNNNTGSGVMWGATTG
Sbjct  361  YWSLLALHYQQQQEQERQFPASAYEAYGSGGVNVDFTMGTSSGNNNNNTGSGVMWGATTG  420

Query  420  AVVVGQQDSSGKQGNGYASNIPYaaaaaMVSGSAGYEGSTGDngtwvtttitssntgtAP  479
            AVVVGQQDSSGKQGNGYASNIPY AAAAMVSGSAGYEGSTGD      TT TSSNTGTAP
Sbjct  421  AVVVGQQDSSGKQGNGYASNIPY-AAAAMVSGSAGYEGSTGD-NGTWVTTTTSSNTGTAP  478

Query  480  HYYNYLFGME  489
            HYYNYLFGME
Sbjct  479  HYYNYLFGME  488

Anand et al (US 20170121722, published 5/4/2017, filed 8/26/2016) teach introducing the combination of WUS/WUS2 and AP-2 into plant cells for improved transformation and regeneration (abstract, [0017]-[0018], claim 1).  	As analyzed above, sequence having at least 75% identity to SEQ ID NO: 2 is a characterized WUS2 sequence; sequence having at least 75% identity to SEQ ID NO: 4 is a characterized Ap-2 sequence.  
Thus, it would have been obvious to one ordinary skill in the art to introduce the combination of the claimed sequences into plant cells for the same motivation. 
Therefore, Groups I-IV lack unity of invention.  

In accordance with 37 CFR 1.499, Applicant is required, in reply to this office action, to elect a single invention to which the claims must be restricted.  The applicant is required to elect one group of invention to be examined.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See 

Election of species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
Election 1 (applying to any Group elected above).  Applicant is required to elect a single combination from:  
A nucleic acid sequence encoding a first booster polypeptide and a second booster polypeptide; 
Or 
A nucleic acid sequence encoding a third booster polypeptide and a second booster polypeptide. 
Election 1a (applying to any Group elected above).  Applicant is required to elect a single second booster sequence from:  
SEQ ID NO: 4, SEQ ID NO: 6, OR, SEQ ID NO: 8.  
Election 1b (applying to any Group elected above).  Applicant is required to elect a single third booster sequence from:  
SEQ ID NO: 16, SEQ ID NO: 18, OR, SEQ ID NO: 20.  


Election 1c (applying to any Group elected above).  Applicant is required to elect/indicate a single second booster encoding sequence from:  
SEQ ID NO: 3, SEQ ID NO: 5, OR, SEQ ID NO: 7.  
Note: the elected encoding sequence must encode the elected second booster sequence in Election 1a. 
Election 1d (applying to any Group elected above).  Applicant is required to elect/indicate a single third booster encoding sequence from:  
SEQ ID NO: 15, SEQ ID NO: 17, OR, SEQ ID NO: 19.  
Note: the elected encoding sequence must encode the elected third booster sequence in Election 1b. 
Note: SEQ ID NO: 1 (encoding SEQ ID NO: 1) is the sole encoding sequence of the first booster sequence.  

Election 2 (applying to any Group elected above).  Applicant is required to elect a single addition peptide and encoding DNA from:  
a PLT5 polypeptide, a KWS-RBP1 polypeptide, an RKD4 polypeptide, OR, an RKD2 polypeptide.  
Election 2a (applying to any Group elected above).  Applicant is required to elect a single peptide sequence from:  
SEQ ID NO: 10, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, SEQ ID NO: 18, SEQ ID NO: 20, SEQ ID NO: 22, SEQ ID NO: 24, SEQ ID NO: 26, OR, SEQ ID NO: 50. 
Election 2b (applying to any Group elected above).  Applicant is required to elect/indicate a single encoding sequence from:  
OR, SEQ ID NO: 49. 

Election III (Group II or Group IV). Applicant is required to elect a single component from:  
(i.a) the nucleic acid of claim 1; 
OR 
(i.b1) a nucleic acid encoding the first booster polypeptide as defined in claim 1; a recombinant gene comprising the nucleic acid encoding the first booster polypeptide, preferably operably linked to a promoter, a DNA construct, preferably a vector, comprising the nucleic acid encoding the first booster polypeptide as defined in claim 1; and (i.b2) a nucleic acid encoding the second booster polypeptide as defined in claim 1; 
OR 
(i.cl) a nucleic acid encoding a site-directed transcriptional activator suitable to increase transiently the expression of the first booster polypeptide as defined in claim 1, OR a site-directed transcriptional activator suitable to increase transiently the expression of the first booster polypeptide as defined in claim 1; wherein the nucleic acid encoding the first booster polypeptide is an endogenous nucleic acid; and (i.c2) a nucleic acid encoding a site-directed transcriptional activator suitable to increase transiently the expression of the second booster polypeptide as defined in claim 1 OR a site-directed transcriptional activator suitable to increase transiently the expression of the second booster polypeptide as defined in claim 1; wherein the nucleic acid encoding encoding the first booster polypeptide is an endogenous nucleic acid; 
OR 
a single combination of (i.b1) and (i.c2), OR (i.b2) and (i.cl); 

Election 4 (Group II or Group IV). Applicant is required to elect a single genome engineering component from:  
a DSB- or SSB- inducing enzyme or a variant thereof is a CRISPR/Cas endonuclease, a CRISPR/Cas9 endonuclease, a CRISPR/Cpf1 endonuclease, a CRISPR/Csm1 endonuclease, a zinc finger nuclease (ZFN), a homing endonuclease, a meganuclease, OR, a TAL effector nuclease. 

Election 5 (Group II or Group IV). Applicant is required to elect a single disarmed CRISPR system from:  
a CRISPR/dCas9 system, a CRISPR/dCpfl system, a CRISPR/dCsm 1 system, a CRISPR/dCasX system, OR, a CRISPR/dCasY system, OR a single specific combination.  

Election 6 (Group II or Group IV). Applicant is required to elect a single activation domain from:
a TAL effector gene of Xanthomonas oryzae, VP16 or tetrameric VP64 from Herpes simplex, VPR, SAM, Scaffold, Suntag, P300, OR, VP 160, OR a single specific combination.

Each species is biochemically divergent from the other based on its different sequence and source plant.
Applicants are also reminded that different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to normally constitute different inventive concepts under the meaning of 35 U.S.C. 121. Absent evidence to the contrary, each nucleotide and amino acid sequence is presumed to represent an independent and distinct inventive concept, subject to a restriction requirement pursuant to 35 U.S.C. 121 ad CFR 1.141 et seq. Additionally, each sequence will require a separate search in order to find the closest prior art associated with, and there is no indication that each of the sequences would be directed . 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims: 1-40. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE ZHONG whose telephone number is (571)270-0311. The examiner can normally be reached on Monday-Friday 8:30-17:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/Wayne Zhong/
Examiner, Art Unit 1662